COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Gil Ramirez and Mariachi Bar & Grill LLC v. Coca-Cola
                           Refreshments USA, Inc., f/k/a Coca-Cola Enterprises, Inc.

Appellate case number:     01-13-00278-CV

Trial court case number: 1017216

Trial court:               County Civil Court at Law No. 4 of Harris County

        Appellants appeal from the trial court’s judgment signed on February 19, 2013. Their
notice of appeal was due by March 21, 2013. See TEX. R. APP. P. 26.1. Appellants filed their
notice of appeal 11 days later, on April 1, 2013.
         We may extend the time to file the notice of appeal if, within 15 days after the deadline to
file the notice of appeal, the appellant files a motion for extension. See TEX. R. APP. P. 10.5(b),
26.3. A motion for extension was due by April 5, 2013. Appellants electronically filed their
motion for extension 3 days later, on April 8, 2013. As such, appellants’ motion for extension of
time did not extend the deadline to file their notice of appeal.
        A motion for extension of time is necessarily implied, however, when, as here,
appellants, acting in good faith, file a notice of appeal beyond the time allowed by rule 26.1, but
within the 15-day extension period provided by Rule 26.3. See TEX. R. APP. P. 26.1, 26.3;
Verburgt v. Dorner, 959 S.W.2d 615, 617–18 (Tex. 1997). Appellants must, however, offer a
reasonable explanation for failing to file their notice of appeal in a timely manner. See TEX. R.
APP. P. 10.5(b)(1)(C), 26.3; Jones v. City of Houston, 976 S.W.2d 676, 677 (Tex. 1998).
       Appellants’ late-filed motion for extension of time to file the notice of appeal, which we
dismiss as moot, provides the reasonable explanation for the delay. See Jones, 976 S.W.2d at
677; In re G.J.P., 314 S.W.3d 217, 221 (Tex. App.—Texarkana 2010, pet. denied) (concluding
that appellants provided, in late-filed motion for extension of time to file notice of appeal,
reasonable explanation to support Verburgt extension).
        The clerk’s record has been filed. The court reporter has informed the Court that there is
not a reporter’s record. Appellants’ brief is due on May 13, 2013.
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                    Acting individually      Acting for the Court


Date: April 17, 2013